Citation Nr: 0624969	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative left (minor) wrist carpal tunnel 
syndrome and deQuervain's tenosynovitis residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 until 
September 1970 and had various periods of active duty for 
training.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increased rating for the condition on appeal.  
In December 2000, the undersigned Veterans Law Judge 
conducted a travel board hearing regarding the issue on 
appeal.


FINDING OF FACT

Post-operative left (minor) wrist carpal tunnel syndrome and 
deQuervain's tenosynovitis residuals has been shown to be 
productive of a disability picture that is consistent with no 
more than mild incomplete paralysis of the median nerve. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative left (minor) wrist carpal tunnel syndrome and 
deQuervain's tenosynovitis residuals have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Codes (DC) 8515, 8615, 8715 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38  
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206  
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged,  
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App.  
225 (1993). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005). 

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  Neurologic 
disability is evaluated under 38 C.F.R. § 4.124a based on 
paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, 
the term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly  sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be  
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. §  
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. §  
4.124. 

Diagnostic Code 8515 provides the rating criteria for 
paralysis of the median nerve, and therefore neuritis and 
neuralgia of that nerve.  Under Diagnostic Code 8515, where 
there is complete paralysis of the median nerve with the 
minor hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances, a 60 percent 
evaluation is warranted.  Incomplete, severe paralysis 
warrants assignment of a 40 percent evaluation; incomplete, 
moderate paralysis warrants assignment of a 20 percent 
rating; and incomplete mild paralysis warrants assignment of 
a 10 percent evaluation. 

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Analysis 

Initially, the Board notes that the record reflects that the 
veteran is right-hand dominant.  See VA Surgery Report (Apr. 
2005).  Therefore, the left wrist is rated as impairment of 
the minor upper extremity.  38 C.F.R. § 4.69. 

The veteran contends that his disability is more serious than 
currently evaluated.  Specifically, the veteran has 
complained that he experiences pain, weakness, and numbness 
in his hand.  He has stated that these problems come and go 
depending on the way he holds his hand.

Throughout the course of this appeal, the veteran has 
undergone three separate VA examinations.  The first exam is 
dated April 1999 and revealed that the left wrist was 
positive for Palens, Tinels sign, and Finkelstein.  Nerve 
conduction velocity demonstrated positive carpel tunnel 
syndrome.  There was no evidence of chronic tenosynovitis, 
and the wrist joint was fully mobile.  The examiner did note 
that the wrist joint and his transverse carpal ligament were 
soft and tender.

In May 2002, the second VA examination was conducted.  The 
examination revealed mildly positive Finkelstein, Phalens, 
and Tinels signs.  There was no swelling over the radial 
wrist, but the veteran was tender on that spot.  Median nerve 
compression test resulted in tingling in both hands.  The 
veteran had good abductor pollicis brevis muscle bulk and 
strength.  Light touch sensation was normal, and two point 
sensation was consistent in both hands.  X-rays revealed mild 
radial carpal degenerative changes.  There was minimal 
evidence of deQuervain's tenosynovitis and carpel tunnel 
syndrome.  There was no evidence of weakened movement or 
incoordination, but the examiner stated that the veteran 
would be expected to have excess fatigability and pain on 
use.

Finally, the VA exam conducted in December 2003 revealed 
tenderness to palpation along the first dorsal compartment 
and a positive Finklestein.  The veteran complained of 
limitation on use of his wrist and that his wrist especially 
bothers him when he uses his crutches.  The veteran uses 
crutches for ambulation.  He complained of numbness, 
difficulty holding onto objects, incoordination, difficulty 
driving, and difficulty using tools and cooking.  He stated 
that the pain was mostly along the radial aspect and dorsal 
aspect.  The veteran had paresthesia and decreased sensation 
in the radial three fingers bilaterally.  He had a 3/5 grip 
strength and 3/5 pinch strength bilaterally.  Rapid motion 
showed incoordination in both hands.  He did not have loss of 
range of motion of his fingers, and he was able to put the 
tips of his fingers to his distal palmar crease.  He had full 
range of motion of his wrist but had significant pain with 
ulnar deviation.  The examiner noted deQuervain's 
tenosynovitis and carpal tunnel syndrome.

Recent VA clinic records also note treatment for the left 
wrist.  A November 2004 Electro Myography revealed moderate 
bilateral carpal tunnel syndrome and mild left ulnar 
neuropathy.  

During a March 2005 clinic visit, the veteran complained of 
numbness and tingling as well as paresthesias when driving, 
reading the newspaper, or any kind of static activity.  No 
atrophy was found, and the veteran had full strength of his 
left hand.  Sensation to light touch was intact.  Carpal 
tunnel compression was positive for paresthesias and numbness 
within thirty seconds of performing the test.  Tapping also 
elicited paresthesias over the median and ulnar nerve 
distributions.  Nerve conduction velocity test revealed 
bilateral carpal tunnel syndrome that was moderate in degree.  
The examiner's impression was of left carpal tunnel syndrome 
with ulnar neuropathy localized to the elbow.  The examiner 
recommended a left carpal tunnel release which was performed 
in April 2005.

Clinic notes following the procedure showed sensation in the 
median nerve near normal and no paresthesias.  The veteran 
was able to move his fingers and thumb in a near normal 
manner and with good strength.  The veteran did complain of 
tightness and soreness around the operated area, and he 
indicated a return to normal sensation in median nerve 
distribution.  See VA Clinic Notes (May 2005, June 2005, Oct. 
2005).

The veteran is competent to report that he is worse.  He is 
not, however, a medical professional and his opinion is not 
competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (Lay persons are not competent to offer evidence that 
requires medical knowledge.).  The Board finds the objective 
medical evidence reflecting mild symptomatology to be more 
consistent with the degree of impairment.  There is no muscle 
atrophy, and sensation in the median nerve was normal.  Good 
strength was noted.  Following the surgery in April 2005, 
examination showed that sensation had returned to normal, 
strength was good, and movement of the fingers was good.  
Cumulatively, the record establishes that the condition is no 
more than mild.
 
In sum, the Board finds that manifestations do not 
approximate moderate incomplete paralysis of the median nerve 
due to left carpal tunnel syndrome.  The preponderance of the 
evidence is against the claim, and there is no doubt to 
resolve.  Consequently, the benefit sought on appeal is 
denied.


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2001, Dec. 2003, Jan. 2005).  As such, 
VA fulfilled its notification duties.  The Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) also held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the veteran based on the timing of the notice.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was sent to the veteran in May 2006.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records and VA treatment 
records have been associated with the claim's file.  
Moreover, multiple VA opinions in connection with this claim 
were obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to an increased disability evaluation for the 
veteran's post-operative left (minor) wrist carpal tunnel 
syndrome and deQuervain's tenosynovitis residuals, currently 
evaluated as 10 percent disabling, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


